ROBERTS, SUSAN W., Associate Judge.
In this negligence action the plaintiff, Clyde Poole, sued the defendant, C.F. Industries, to recover for injuries Poole sustained when his employer was engaged to paint some pipes in a C.F. Industries’ phosphate plant. Some of the pipes carried sulfuric or phosphoric acid; others carried water. Poole observed some corroded pipes before he began painting. Then, during the course of his work on a scaffold some thirteen to fifteen feet in the air, he felt something warm and wet on his back. Fearing that it might be acid, he jumped and suffered injuries.
The trial court was persuaded to accept the defendant’s contention that there was no negligence and granted a directed verdict in its behalf.
We have examined the record in its entirety and have concluded that there was some evidence of negligence on the part of the defendant. Accordingly, granting of the directed verdict was error, see Bodden Coin-Op Laundry, Inc. v. Brandychase Condominium Ass’n, Inc., 557 So.2d 663 (Fla. 2d DCA 1990), and we reverse.
Reversed and remanded for new trial.
SCHOONOVER, A.C.J., and BLUE, J., concur.